The following per curiam opinion was delivered:
The motions to dismiss the appeals in these cases must be granted. The appeals are taken by the defendant from rulings against him on demurrers to his third and fourth pleas to the seventh count of the plaintiff's declarations in suits at common law, and to the amended fourth pleas to the same count. The demurrers were sustained and entries made: "Judgment on the demurrer * * * in favor of the plaintiff for costs." There were other pleas in the cases, and without *Page 391 
those to which demurrers were sustained, the cases appear to be at issue and ready for trial.
In the case of Emersonian Apartments v. Taylor, 132 Md. 209, exactly the same situation existed and it was held that the defendant had no right of appeal at that stage of the case.
Appeals dismissed with costs to the appellee.